Citation Nr: 1418735	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to a disability rating in excess of 10 percent for residuals, contusion to the back secondary to a shrapnel wound injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to July 2000, from February 2003 to May 2003, and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the Veteran's claims of entitlement to service connection for a skin rash and entitlement to a compensable disability rating for residuals, contusion to back secondary to shrapnel.

In May 2008, the Veteran testified at a hearing before a Decision Review Officer of the RO.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in September 2011, at which time it was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The agency of original jurisdiction issued a Supplemental Statement of the Case in December 2012.  The Veteran's claims file has been returned to the Board for further appellate proceedings.  

During the pendency of this appeal, by rating action dated in August 2012, the agency of original jurisdiction determined that the Veteran's service-connected residuals, contusion to back secondary to shrapnel, warranted an increased disability rating of 10 percent, effective as of March 14, 2005.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA/CAPRI records current through July 2012 which are not contained in the paper claims file.  These records have been considered in the December 2012 Supplemental Statement of the Case and have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a higher disability rating for residuals, contusion to the back secondary to a shrapnel wound injury is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

 
FINDING OF FACT

The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran has a skin rash, diagnosed as vitiligo, that was likely aggravated by period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the Board finds that he has a skin rash, diagnosed as vitiligo, that was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual background.

The service treatment records reflect that the Veteran was seen for a rash on his neck and chaffing in the groin area in July 1999; the assessment was tinea corporis and tinea cruris.  A pre-deployment examination, dated in December 2003, was negative for any rash.  In December 2004, he suffered bruises on the left side of his back and a contusion secondary to shrapnel wound from small arms fire during an ambush on his convoy.  

Received in March 2007 was a statement from the Veteran wherein he indicated that he was seeking to establish a claim for a skin rash; and, he was seeking an increased rating for his low back disorder caused by the shrapnel wound.  Submitted in support of his claim were VA progress notes dated from April 2005 to November 2007.  These records show that the Veteran received clinical attention and treatment for complaints of back pain associated with the contusion he suffered when he was struck by shrapnel in flak jacket in service.  An August 2006 VA treatment noted reported that the Veteran had two hypopigmented skin lesions that did not require treatment.  During a clinical visit in February 2007, the Veteran indicated that his back still hurts and the pain medication was not helping.  He also complained of painful itching rashes on both legs ever since he was in Iraq.  The impression was persistent pain and rash.  The Veteran was seen in the dermatology clinic for consultation in February 2007; he was given an impression of dermatitis/eczema.  

At a personal hearing in May 2008, the Veteran reported that, while on active duty in Iraq, he experienced a skin rash on his neck, groin, and hands.  He also reported that his symptomatology was manifested by changes in his skin pigmentation.  He essentially reported that his skin symptomatology had continued following his separation from service.  

The Veteran was afforded a VA skin disease examination in July 2008.  At that time, he reported being referred for evaluation in June 1999 after he developed a rash on his arms, neck and legs; he was told that it was some type of eczema and he was given some type of ointment.  He described experiencing irritation, heat and itching.  Following an evaluation, the examiner reported a diagnosis of one hand, two foot syndrome.  The examiner stated that the Veteran also has possible early vitiligo; he denied handling grease because of his job.  The examiner stated that he could not be certain whether or not this is a vitiligo change secondary to contact or because of systemic problems.  The examiner also stated that, at this point, the Veteran did have tinea pedis and tinea manuum.  

Received in December 2008 were VA progress notes dated from May 2008 through December 2008.  These records show that the Veteran received ongoing clinical attention and treatment for complaints of a skin rash, diagnosed as vitiligo.  In a May 2008 VA treatment record, he reported having dry, itchy, flaky skin and loss of pigment that began during his deployment to Iraq.  He was assessed as having vitiligo and eczema.  

In December 2010, the Veteran's claims file was sent to the VA examiner who conducted the July 2008 VA skin examination for review and an opinion regarding the etiology of the currently diagnosed skin conditions.  The examiner noted the Veteran's reported history of experiencing skin symptomatology during his service in Iraq.  He essentially stated that, at the time of the July 2008 examination, the Veteran's symptomatology was most likely compatible with early vitiligo and one hand-two foot syndrome, which was tinea manual and tinea pedis.  The examiner noted that the Veteran continued to have problems with fungus.  The examiner essentially noted that previous laboratory testing indicating possible atopic dermatitis.  He went on to state that the Veteran's conditions were related to pre-active duty diagnoses of tinea corporis and cruris.  The examiner stated that the vitiligo was noted on the examination in July 2008 and was noted in his previous records.  The examiner observed that it is certainly known that inflammatory diseases in people of color can lead to hypopigmentation and depigmentation and he would feel comfortable in saying that these are related to the Veteran's service diagnosed fungus, but they did not tests to evaluate for other conditions.  

Received in June 2011 were VA progress notes dated from December 2008 to May 2011, reflecting ongoing treatment for a skin condition diagnosed as vitiligo.  

The Veteran was afforded a VA examination in September 2011, at which time the Veteran reported developing a white area over his right hip areas and right thigh while on active duty in 2004.  He was evaluated for eczema at the Jackson, Mississippi VAMC, but the Veteran stated that this was not the nature of his skin condition.  In 2008, the Veteran was diagnosed with Vitiligo and was found to have scattered macular areas of pigment loss of varying degrees over fingers, hands, buttocks, legs, feet, nose and lower lip.  He denied any itching.  He denied any aggravating or resolving situations.  He denied any excessive sun exposure.  It was noted that the Veteran underwent two years of ultra-violet light treatment without any benefit.  He stated that the skin condition continued.  He stated that the area was constant and has progressed involving the trunk, arms, fingers, hands, buttocks, legs, feet, forehead, nose, and lower lip.  The Veteran denied any flare-ups in that it is continuously present.  He denied being incapacitated at any time because of the skin condition.  He stated that he was able to do his job in the military and does not have any limitations with his day to day activities.  He stated that he is a full time student and his skin condition has not impacted his ability to study although he is embarrassed when people stare at him.  

On examination, the Veteran was described as alert and oriented and in no acute distress.  There were hypopigmented areas over the trunk, arms, fingers, hands, buttocks, legs, feet, forehead, nose anterior neck, and lower lip.  The entire palms and dorsum aspect of the hands, the dorsum of the left foot and the lips are depigmented.  The areas noted range from circular .1 centimeter to 3 centimeters.  Those patches were described as smooth and without scaling; there was no inflammation, scarring or disfigurement.  The skin was otherwise clear.  Exposed area was 10 percent, and the entire area of the body affected was 40 percent.  The pertinent diagnosis was vitiligo.  The examiner stated that this is not an undiagnosed illness; rather, it is a diagnosable multiple symptom illness.  The examiner explained that vitiligo appears to occur when immune cells destroy the cells that produce brown pigment.  He noted that this destruction is thought to be due to an autoimmune problem, but the cause is unknown.  The examiner further explained that vitiligo is a disorder with a clear and specific diagnosis and in some, but not all, cases can be tied to a specific etiology.  It does not occur secondary to environmental contaminants or chromosomal abnormalities unless such abnormalities result in coagulopathy or vascular anomaly which has not been shown to be the case here.  

In November 2012, the Veteran's claims file was referred to the examiner for review and an opinion regarding the etiology of any skin condition, including vitiligo.  The examiner explained that vitiligo is a pigmentation disorder in which melanocytes in the skin are destroyed; as a result, white patches appear on the skin in different parts of the body.  The hair that grows on areas affected by vitiligo sometimes turns white.  The examiner also explained that the cause of vitiligo is not known, but doctors and researchers have several different theories.  He stated that there is strong evidence that people with vitiligo inherit a group of three genes that make them susceptible to depigmentation.  The most widely accepted view is that the depigmentation occurs because vitiligo is an autoimmune disease, a disease in which a person's immune system reacts against the body's own organs or tissues.  Another theory is that melanocytes destroy themselves.  Finally, some people have reported that a single event such as sunburn or emotional distress triggered vitiligo; however, these events have not been scientifically proven as causes of vitiligo.  The examiner stated that vitiligo seems to be somewhat more common in people with certain autoimmune diseases, including hyperthyroidism, adrenocortical insufficiency, alopecia aerate, and pernicious anemia.  The examiner also noted that vitiligo may also be hereditary; that is, it runs in families.  The examiner repeated that this is not an undiagnosed illness; rather, it is a disorder with a clear and specific diagnosis and in some, but not all, cases can be tied to a specific etiology.  He stated that it does not occur secondary to environmental contaminants.  However, this condition did exhibit itself, as reported by the Veteran, while on active duty in 2004 as identified by the white patch of hair that usually precedes this skin condition.  However, he could not say for certain and without documentation that this skin condition occurred while the Veteran was on active duty without resorting to mere speculation.  The examiner stated that, in view that there is no documentation, he can only speculate that this condition is inherent in the Veteran's make up and is at least as likely as not caused by or aggravated beyond its natural progression in service.  

Legal Analysis.

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed disability is not among the chronic disabilities listed in this regulation.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (2013).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

If a pre-existing disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the pre-existing disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection as due to an undiagnosed illness for his skin rash.  Significantly, the Veteran's skin disorder has been specifically attributed to a diagnosed medical disability-namely, vitiligo.  Because the Veteran's skin rash has been medically associated with a diagnosed disability, there is no evidence of record indicating the presence of a medically unexplained chronic multisymptom illness due to his Gulf War service.  Thus, the Veteran's service-connection claim for a skin rash as due to an undiagnosed illness must be denied.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Although service-connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the Veteran has advanced argument to this end, which will be addressed immediately below.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's currently diagnosed skin rash was aggravated by active service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disabilities are related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case. 

Significantly, the record contains evidence of a current skin condition/ rash.  The medical evidence of record, including the VA examination reports of July 2008, September 2011, and November 2012 all establish that the Veteran currently suffers from Vitiligo.  

In addition, while there is no documentation of vitiligo during service, the Veteran has presented credible testimony that he developed a white patch of hair during service in 2004, which the VA examiner stated usually precedes the development of vitiligo.  Moreover, in November 2012, while the VA examiner stated that he could not say for certain and without documentation that this skin condition occurred while the Veteran was on active duty without resorting to mere speculation, he did conclude that "in view that there is no documentation, he can only speculate that this condition is inherent in the Veteran's make up and is at least as likely as not caused by or aggravated beyond its natural progression in service."  There is no affirmative evidence to explicitly contradict this opinion.  

In light of this arguably positive nexus opinion and the lack of probative evidence to contradict this opinion, the Board finds that, at minimum, the evidence in this case is in equipoise regarding the question of whether the Veteran's diagnosed skin rash, diagnosed as vitiligo, was aggravated by military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a skin rash is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a skin disability manifested by vitiligo is granted.  


REMAND

With respect to the claim for an increased disability rating for residuals, contusion to the back secondary to a shrapnel wound injury, the Board remanded the claim in September 2011 to afford the Veteran an appropriate VA examination to identify all residuals attributable to the service-connected residuals of the contusion to the back, to include any scars, muscle, orthopedic and neurological residuals.  Afterwards, the agency of original jurisdiction was to readjudicate the claim on appeal and issue a  Supplemental Statement of the Case.  The Veteran was afforded a VA spine examination in September 2011, and a peripheral nerves examination in November 2011; however, no Supplemental Statement of the Case regarding this claim has yet been issued.  As such, a remand is required to readjudicate this claim on the basis of the evidence associated with the claims file since the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §§ 19.31, 19.37 (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided with a Supplemental Statement of the Case (addressing all evidence received since the June 2011 Statement of the Case), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


